DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 3/22/2021.		
Claim(s) 1-17 is/are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/893,822, filed on 3/7/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6162021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
I. Claims 1-17 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jiang, et al., Recycling carbon fiber composites using microwave irradiation: Reinforcement study of the recycled fiber in new composites, J. Appl. Polym. Sci. 2015; 42658: pp. 1-9.
Obunai, et al., Carbon fiber extraction from waste CFRP by microwave irradiation, Composites: Part A 2015; 78: 160-165.
US 2014/0194645 to Anderson, et al.
US 2002/0017162 to Dannenhauer, et al.
US 2011/0057341 to Meier
US 2013/0118691 to George, et al. 
As reflected above, a number of techniques employing microwaves exist for recycling carbon fibers from composites. Search of the prior art however did not reveal at least adjusting the microwave supplying unit to change an angle between the first electric field direction and the second long axis direction, as claimed. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736